Citation Nr: 0806716	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for status post cervical 
fusion C4-C6 with residual left hand radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from  July 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's status post cervical fusion C4-C6 with 
residual left hand radiculopathy is not related to active 
service.


CONCLUSION OF LAW

The veteran's status post cervical fusion C4-C6 with residual 
left hand radiculopathy was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

In the present appeal, the veteran seeks service connection 
for a cervical spine disability and believes that it is due 
to a motor vehicle accident which occurred during service.

After reviewing and weighing the competent and credible 
evidence of record, the Board finds that a preponderance of 
the evidence weighs against the veteran's claim.  The 
competent and credible evidence fails to show that the 
veteran's current cervical spine disability began in service, 
became manifest to a compensable degree within a year after 
service, or is in any other way related to any event in 
service, to include a MVA.

The service medical records (SMRs) show that in August 1985 
and February 1987, the veteran complained of neck pain.  The 
clinical reports do not, however, record a diagnosis of a 
cervical disability.  Thereafter, the SMRs reflect that the 
veteran was involved in a car accident in 1989.  The records 
show that the vehicle sustained severe damage to the total 
front portion possibly including engine damage; the front 
windshield was broken due to the driver striking it with his 
head; and the steering wheel was bent during impact possibly 
due to the upper body of the driver striking the same.  After 
this accident, service medical records do not reflect any 
neck or cervical spine pain.  Upon clinical evaluation at 
separation in May 1992, examination of the neck was normal.  
Additionally, although the veteran reported sustaining a head 
injury in service.  The physician noted that the veteran 
sustained a head injury in 1988 due to a motor vehicle 
accident (MVA) in which he sustained a laceration above the 
left eye which was sutured.  The veteran had no loss of 
consciousness.  As such, the competent and credible evidence 
does not show that the veteran's chronic cervical disability 
began in service.

The cervical spine disability did not become manifest to a 
compensable degree within a year after service either.  In 
fact, the first records showing neck pain are in July 2001.  
The medical reports then show that the veteran subsequently 
had two surgeries on his neck.  The medical reports do not 
attribute the veteran's neck pain to service, however.

The Board is cognizant of the veteran's assertions that his 
neck pain has continued since service or is related to the 
in-service MVA.  However, the competent and credible evidence 
fails to demonstrate any continuity of symptomatology since 
service or demonstrate that the veteran's current disability 
is related to any event of service.  In this regard, the 
Board points out the absence of any documented complaints of, 
or treatment for neck pain, until approximately eight years 
post service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  It is also noted that in 
Forshey, the Court interpreted negative evidence to mean that 
"which tends to disprove the existence of an alleged fact."  
The absence of evidence in support of an alleged fact clearly 
is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  Forshey v. Principi, 284 F.3d 
1335, 1363 (Fed. Cir. 2002).  Thus, the veteran's assertions 
of continuity of symptomatology have not been established.

The competent and credible evidence also fails to 
etiologically relate the veteran's cervical spine disability 
to service.  The Board is aware of the contradictory VA 
medical opinions of record.  At an August 2002 VA 
examination, a nurse practitioner, J.R., noted that the 
veteran reported hitting his head on a steering wheel, but 
denied any neck pain at that time or after the accident.  The 
diagnosis was status-post cervical fusion C4 through C6 with 
a residual left hand radicular problem.  J.R. stated that it 
was impossible for him to correlate neck pain, starting in 
the year 1999 or 2000, to an injury that occurred ten years 
prior without a history of neck pain in the interim between 
1988 or 1989 and the year 2000.  

At a December 2003 VA examination, however, a different nurse 
practitioner, L.K.G., stated that the veteran had a severe 
motor vehicle accident in 1989 where there was "severe 
damage to the total front portion (of the car) ... the front 
windshield broken due to the driver striking it with his head 
... steering wheel bent during impact possibly due to upper 
body striking same, ... steering wheel pushed toward front of 
vehicle, ... wearing seat belt."  L.K.G. opined that the 
current cervical spine disability had its onset during active 
service as the motor vehicle accident data shows that the 
veteran hit the windshield hard enough to break it with his 
head, and the force of his body bent the steering wheel 
forward.  It would be as likely as not that the current 
condition would not cause symptoms necessarily at the time of 
the injury. 

Then, at a March 2004 VA examination, another nurse 
practitioner, J.L., noted that the veteran reported the onset 
of pain shortly after the motor vehicle accident in 1989.  
J.L. noted an August 1983 service medical record entry of 
stiff neck after falling off a motor cycle, a February 1987 
service medical record entry of neck pain with no trauma, and 
an entry a few days later showing a diagnosis of cervical 
strain with no radiculopathy.  J.L. also noted the February 
1989 notation of a motor vehicle accident, with no neck pain.  
J.L. opined, after a discussion with an orthopedic surgeon, 
that had the veteran experienced a neck injury in 1989, the 
symptoms would have been evident with likely documentation 
prior to 2001.  J.L. concluded that based on the lapse of 
time before the onset of neck pain, it was more likely than 
not that the neck pain was due to other causes, and the 
current neck pain cannot be attributed to the 1989 motor 
vehicle accident.  

Given the aforementioned conflicting opinions, the Board 
obtained a medical opinion from an orthopedist in September 
2007.  In a September 2007 letter, G.D., M.D., Chief of 
Orthopedic Surgery, stated that he had received and reviewed 
the veteran's claims file.  G.D. then acknowledged that the 
veteran was involved in a MVA in 1989, with severe vehicle 
damage, including a broken windshield.  He noted however that 
there was no record of treatment of cervical problems at that 
time.  The orthopedist then acknowledged the veteran's 
complaints of neck pain in 1985 and 1987, which predated the 
1989 MVA.  He also acknowledged the veteran's 1992 complaint 
of back pain.  However, he then noted that there was no 
record of neck pain in 1992, nor were there any complaints or 
treatment for neck pain following the veteran's MVA of 1989 
through 1992.  G.D. then reasoned that if the veteran's MVA 
injured his cervical spine so severely as to cause disability 
years later, he would expect cervical spine symptoms 
following the MVA, either immediately or certainly in the 
time frame up to 1992 during which the veteran had access to 
medical care in the military.  Based on the aforementioned, 
G.D. reasoned given the medical record documentation of neck 
pain preceding the 1989 MVA, and the lack of documentation of 
neck pain following the 1989 MVA, he did not believe that the 
veteran's current cervical spine disability was related to 
the in-service MVA.

In this regard, the Board finds that the August 2002, March 
2004, and September 2007 medical opinions are of great 
probative value.  The medical opinions are consistent with 
the other objective evidence of record and the September 2007 
opinion, which was rendered by an orthopedist, was rendered 
after an independent review of the veteran's claims file.  
See also Prejean v. West, 13 Vet. App. 444 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion).  With regard to the 
December 2003 medical opinion, the Board finds that it is of 
little or no probative value as it is inconsistent with the 
other objective evidence of record.  The nurse practitioner 
did not review the claims file or provide a rationale for the 
lack of symptoms or treatment for neck pain from 1989 through 
1992.  The Board is not bound to accept opinions if the 
evidence of record does not objectively support that opinion.  
See generally Wood v. Derwinski, 1 Vet. App. 406 (1991).

As noted, the Board is aware of the veteran's appellate 
assertions.  However, as he has not been shown to be a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Based on the above-stated reasoning, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim, and is not in equipoise.  Thus, the appeal is denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 38 
U.S.C.A. § 5103 requires that VA provide notice prior to the 
initial decision of the claims, not afterwards.  If notice is 
not provided prior to the initial decision, the Federal 
Circuit stated that VA could have substantially complied with 
the VCAA by issuing a fully compliant section 5103 
notification before readjudicating the claim.  Id. at 1333-
1334.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2002, prior to the 
initial adjudication of the claim.  See also VCAA notice 
letter dated in August 2003 and February 2004 letters.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  The Board also notes that as discussed in 
detail above, the preponderance of the evidence is against 
the claim, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records, private treatment records, a copy of the 
veteran's RO hearing transcript, Social Security 
Administration (SSA) records, VA medical opinions, and an 
independent medical opinion, all have been obtained.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for status post cervical 
fusion C4-C6 with residual left hand radiculopathy is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


